Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 2/4/2022 has been entered and made of record.  Claims 1-22 are pending in this application. 



Amendments to the Claims

Claims 1-22 have been amended to overcome 35 USC §112(f) interpretation and claim objections for antecedent basis issues.


The Examiner's objections  and claim interpretation to the items listed above, from the Non-Final Office Action Dated 10/4/2021 have been withdrawn.


   Response to Remarks/Arguments on the Merit

The Applicant’s arguments, on page 9 of the Remarks section filed on 2/4/2022 are fully considered, with respect to the Double Patenting rejections, but are not persuasive. 



Regarding claims 1 and 12

The Applicant argues: Claims 1 and 12 have been amended to recite “converting the received print data into print data in a second format different from the first format” to overcome the Double Patenting rejection.

The Examiner responds: Claims 1 and 12 of US 10,956,097 cite “convert the received print data into print data in a second format different from the first format”.  A person having ordinary skill in the art would understand that the amendment to claims 1 and 12 of the instant application (17/183,125) cites an obvious variant of claims 1 and 12 of US 10,956,097; because the amendment to the Applicant’s claims cites “converting” vs “convert” in US 10,956,097.  A person having ordinary skill in the art would understand the scope of the claims to be no different and the Double Patenting rejection is maintained.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,956,097. Although the claims at issue are not identical, they are not patentably distinct from each other because in 10,956,097 the “print control software and OS standard print software are installed”; whereas in 17/183125 the “first print control software and second print control software different from the first print control software are installed [Claims 1 and 12].   One having ordinary skill in the art would understand that print control software and OS standard print software, in the context of the Applicant’s specification are different types of print control software.  Furthermore, 10,956,097 cites “based on the acquired information of the first printing apparatus; whereas 17/183125 cites “a printing apparatus that communicates with the information processing apparatus”.  [Claims 1 and 12].  The communication in ‘125 is an acquisition process in ‘097.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/183125
10,956,097
1. A control method implemented by at least one processor in an information processing apparatus in which first print control software and second print control software different from the first print control software are installed, the control 



2. The control method according to claim 1, further comprising giving, based on the accepting of the instruction for registering the first printing apparatus, to the OS-standard print software an instruction to generate the print queue of the first printing apparatus in the OS-standard print software, wherein the print queue of the first printing apparatus is generated in the OS-standard print software, based on the instruction given to the OS-standard print software.
3. The control method according to claim 1, wherein, based on the accepting of the instruction for registering the first printing apparatus, the print queue for the second control software is generated without a user instruction on a second selection screen provided by the second control software. 

3. The control method according to claim 1, wherein based on the accepting of the instruction for registering the first printing apparatus, the print queue of the first printing apparatus is generated in the OS-standard print software without a user instruction on a second selection screen provided by the OS-standard print software.


4. The control method according to claim 1, wherein the first printing apparatus is a printing apparatus incapable of interpreting the print data in the first format generated by the OS-standard print software and capable of interpreting the print data in the second format, and wherein, by transmitting the print data in the second format to the first printing apparatus, the first printing apparatus is able to execute printing.
5. The control method according to claim 1, wherein, in a case of causing a second printing apparatus capable of interpreting the print data in the first format to execute printing, the print data in the first format generated by the second control software is transmitted to the second printing apparatus. 

   5. The control method according to claim 1, wherein in a case of causing a second printing apparatus capable of interpreting the print data in the first format to execute printing, the print data in the first format generated by the OS-standard print software is transmitted to the second printing apparatus.
6. The control method according to claim 1, wherein, in a case where the information processing apparatus and the first printing apparatus are capable of communicating with each other, a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the second 




  7. The control method according to claim 1, wherein information related to the first printing apparatus is registered in the OS-standard print software, in a case where the information related to the first printing apparatus is transmitted to the OS-standard print software based on the accepting of the instruction for registering the first printing apparatus.
8. The control method according to claim 7, further comprising causing the display unit to display a notification item that prompts a user to select information related to the first printing apparatus registered on the second control software in a case where a user gives a print instruction. 

8. The control method according to claim 7, further comprising causing the display unit to display a notification item that prompts a user to select information related to the first printing apparatus registered on the OS-standard print 


9. The control method according to claim 8, further comprising: determining whether a print queue of a second printing apparatus capable of interpreting the print data in the first format is registered in the OS-standard print software; causing the display unit to display a notification item in a case where it is determined that the print queue of the second printing apparatus is registered in the OS-standard print software; and not causing the display unit to display the notification item in a case where it is determined that the print queue of the second printing apparatus is not registered in the OS-standard print software.
10. The control method according to claim 1, further comprising: changing information related to the first printing apparatus, based on the accepting of the instruction for registering the first printing apparatus; and transmitting the information related to the first printing apparatus after changing the information 




  11. The control method according to claim 10, wherein a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the OS-standard print software, based on the changed information related to the first printing apparatus, and wherein the first printing apparatus is registered in the OS-standard print software, in a case where a user selects the second display item on the second selection screen.
12. A non-transitory computer-readable storage medium storing executable instructions, which when executed by one or more processors, cause an information processing apparatus, in which first print control software and second print control software different from the first print control software are installed, to perform operations comprising: causing a display unit to display a first selection screen 




13. The non-transitory computer-readable storage medium according to claim 12, the operations further comprising giving, based on the accepting of the instruction for registering the first printing apparatus, to the OS-standard print software an instruction to generate the print queue of the first printing apparatus in the OS-standard print software, wherein the print queue of the first printing apparatus is generated in the OS-standard print software, based on the instruction given to the OS-standard print software.
14. The non-transitory computer-readable storage medium according to claim 12, wherein, based on the accepting of the instruction for registering the first printing apparatus, the print queue for the second control software is generated without a user instruction on a second selection 




   15. The non-transitory computer-readable storage medium according to claim 12, wherein the first printing apparatus is a printing apparatus incapable of interpreting the print data in the first format generated by the OS-standard print software and capable of interpreting the print data in the second format, and wherein, by transmitting the print data in the second format to the first printing apparatus, the first printing apparatus is able to execute printing.
16. The non-transitory computer-readable storage medium according to claim 12, wherein, in a case of causing a second printing apparatus capable of interpreting the print data in the first format to execute printing, the print data in the first format generated by the second control software is transmitted to the second printing apparatus. 




17. The non-transitory computer-readable storage medium according to claim 12, wherein, even in a state where the print queue of the first printing apparatus is not generated in the OS-standard print software, a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the OS-standard print software, in a case where the information processing apparatus and the first printing apparatus are capable of communicating with each other.
18. The non-transitory computer-readable storage medium according to claim 12, wherein information related to the first printing apparatus is registered in the second control software, in a case where the information related to the first printing apparatus is transmitted to the second control software based on the accepting of the instruction for registering the first printing apparatus. 

18. The non-transitory computer-readable storage medium according to claim 12, wherein information related to the first printing apparatus is registered in the OS-standard print software, in a case where the information related to the first printing 


19. The non-transitory computer-readable storage medium according to claim 18, the operations further comprising causing the display unit to display a notification item that prompts a user to select information related to the first printing apparatus registered on the OS-standard print software in a case where a user gives a print instruction.
20. The non-transitory computer-readable storage medium according to claim 19, the operations further comprising: determining whether a print queue of a second printing apparatus capable of interpreting the print data in the first format is registered for the second control software; causing the display unit to display a notification item in a case where it is determined that the print queue of the second printing apparatus is registered for the second control software; and not causing the display unit to display the notification item in a case where it is determined that the print queue of the second printing apparatus is not registered for the second control software. 

  20. The non-transitory computer-readable storage medium according to claim 19, the operations further comprising: determining whether a print queue of a second printing apparatus capable of interpreting the print data in the first format is registered in the OS-standard print software; causing the display unit to display a notification item in a case where it is determined that the 


21. The non-transitory computer-readable storage medium according to claim 12, the operations further comprising: changing information related to the first printing apparatus, based on the accepting of the instruction for registering the first printing apparatus; and transmitting the information related to the first printing apparatus after changing the information related to the first printing apparatus, to the OS-standard print software.
22. The non-transitory computer-readable storage medium according to claim 21, wherein a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the second control software, based on the 

.




Allowable Subject Matter

Claims 1-22 would be allowable if the Double Patenting rejection is overcome.

The closest reference of record is Huster (US 2009/0168100).  In the Applicant’s independent claims 1 and 12 the reference of Huster does not teach:   where a print queue for the first control software and a print queue for the second control software are generated, based on the accepting of the instruction, and wherein, by the print queue for the first control software and the print queue for the second control software being generated, the first control software is able to receive print data in a first format that is generated by the second control software and convert the received print data into print data in a second format different from the first format.
Huster fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Miller et al. (US 2013/0201504 A1) [ABSTRACT]. The disclosed embodiments provide a system that facilitates use of a printer. During operation, the system obtains, on an electronic device, a set of supported capabilities from the printer. Next, the system provides, to a user of the electronic device, the set of supported capabilities within a workflow for using the printer without installing printer-specific software for the printer. Upon detecting a selection of a supported capability from the provided set of supported capabilities by the user, the system determines if the supported capability requires the printer-specific software. If the supported capability does not require the printer-specific software, the system enables use of the supported capability by the user without using the printer-specific software to provide the supported capability to the user. If the supported capability requires the printer-specific software, the system uses the printer-specific software to provide the supported capability to the user.


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571)270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675